Citation Nr: 0420846	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  96-49 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disorder, to 
include arthritis.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Albuquerque, New Mexico, and 
Honolulu, Hawaii. 

The veteran withdrew his request for a Board hearing 
regarding the issues on appeal.  He was afforded a hearing 
before the RO in February 1997; the transcript is of record.  
He was also afforded a hearing before a Decision Review 
Officer in April 2003.  The Decision Review Officer's report 
is of record.

The issue of entitlement to a rating in excess of 30 percent 
for PTSD, as addressed in the REMAND portion of the decision 
below, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In an April 1991 decision, the Board denied service 
connection for a back disability to include arthritis; the 
veteran did not initiate an appeal.

2.  Additional evidence received since the Board's April 1991 
decision is duplicative of previously considered evidence, or 
is new to the record but does not bear directly and 
substantially upon the question of whether the veteran's back 
disability was incurred in or aggravated by service, and, by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1991 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).

2.  New and material evidence has not been received since the 
April 1991 denial, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) in which the Court continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before the VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, No. 01-944, 
slip op. at 10-11.  The Court held that in such a 
circumstance the veteran still retained the right to VCAA 
content-complying notice and proper subsequent VA process.  
Id. at 11.  In this case, a substantially complete 
application to reopen a claim of service connection was 
received prior to the date of VCAA enactment.  Thereafter, in 
a rating decision dated in March 1996, the RO determined that 
new and material evidence had not been received to reopen a 
claim of service connection.  Only after that rating action 
was promulgated did the AOJ, in June 2002 provide notice to 
the claimant that the VCAA had been enacted, and what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in June 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
also notes that in January 2004, the veteran stated that he 
had no additional evidence to furnish in support of his 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial to the claimant.  

Regarding the issue being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, VA treatment records, and private treatment records.  
There is no indication of relevant, outstanding records which 
would support the veteran's claim.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  

Additionally, the veteran was not afforded a VA examination; 
however, this is due to the Board's finding, as discussed 
below, that new and material evidence has not been received 
to reopen his claim.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue being decided on appeal.

I.  Factual Background

The veteran filed his initial claim of service connection in 
June 1988.  He contended that his symptoms of arthritis in 
the back manifested beginning in 1967 while attending Officer 
Candidate Training School.  In his claim he stated that he 
self-treated in a whirlpool bath.

In support of his initial claim, service medical records were 
on file.  There were no findings of a back disorder including 
arthritis, although the veteran complained of back pain 
following a fall.  Correspondence dated in November 1987 from 
Dr. Shorut, a chiropractor, indicated that the veteran 
underwent X-rays and treatment for "bilateral lumbo-sacral 
syndrome" on four occasions in April 1975, and then he was 
discharged "symptoms free."  Dr. Shorut stated that upon 
review of the X-ray reports, there were no findings of 
arthritis.  Treatment records were obtained from Dr. 
Anderson, dated October 1982 to December 1986.  The veteran 
complained of back pain.  On an X-ray examination of the 
lumbar spine, mild to moderate narrowing of the L5-S1 and 
minimum osteophyte formation was found.  There was also a 
finding of minimum osteophyte formation at L3-4.  A medical 
report dated in October 1988 from the VA Medical Center 
(VAMC) in Salt Lake City, Utah noted a previous diagnosis of 
ankylosing spondylitis, and an X-ray examination revealed 
lumbar spine degenerative changes with most severe 
involvement of the L5-S1 region.  A treatment report from Dr. 
Nutt, a chiropractor, noted that the veteran treated several 
times in April 1989 for complaints of lumbar pain.  A 
radiographic report dated in July 1989 from the VAMC in North 
Little Rock, Arkansas reflected minimal anterior spurring of 
L4.  A VA treatment record dated in September 1989 noted a 
diagnosis of degenerative joint disease of the lumbar spine 
evidenced by X-ray.

The veteran was also afforded a hearing before the RO in 
March 1990.  He testified that during service he experienced 
low back pain but did not seek treatment.  He treated with 
non-prescription medication and alcohol.  He recalled falling 
in December 1970 and complaining of low back pain.  After 
separation from service, the veteran stated that he 
experienced back pain but did not seek treatment.  In 1975 he 
recalled treating with a chiropractor.  He stated that in 
1982 was when an initial diagnosis of ankylosing spondylitis 
was rendered.

In April 1991, the Board denied the veteran's claim of 
service connection on the basis that service medical records 
were negative for findings of a back disorder including 
arthritis, and the initial diagnosis of arthritis was clearly 
beyond the applicable one-year presumptive period.  The 
veteran was notified of, but did not appeal the adverse 
determination.

In December 1995, the veteran filed a claim to reopen service 
connection for arthritis of the back.  In support of his 
claim, the veteran submitted correspondence dated in July 
1995 from Dr. Rath stating that the veteran had degenerative 
arthritis in his low back and both hips confirmed by X-ray 
examinations.  In February 1996, the RO denied the veteran's 
claim on the basis that new and material evidence had not 
been received to reopen his claim.  

Medical records were submitted dated in February 1992, June 
1993, and January 1996.  A February 1996 treatment record 
indicated treatment for degenerative joint disease of the 
back and hips.  A March 1996 rating decision, again, denied 
service connection on the basis that new and material 
evidence had not been received to reopen his claim.

Treatment records from the VAMC in Albuquerque were submitted 
which reflected that MRIs of the cervical and lumbar spine 
were performed in December 1996.  

The veteran testified at a hearing before the RO in February 
1997.  He testified that he did not seek treatment for a back 
disorder during active service.  Post-service he treated with 
a chiropractor.

A treatment record dated in November 1997 from Texas Tech 
University Health Sciences Center indicated treatment for 
back pain.

Subsequent to the RO hearing, a Supplemental Statement of the 
Case was issued which continued to find that new and material 
evidence had not been received to reopen a claim of service 
connection.

II.  Laws and Regulations

Generally, a Board denial is final, and the claim may only be 
reopened through the receipt of "new and material" 
evidence.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).

New regulations, applicable to claims filed on or after 
August 29, 2001, redefine new and material evidence and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. 
§§ 3.156(a), 3.159(c) (2002).  The appellant's claim to 
reopen was received in February 2002. Therefore, the amended 
regulations apply.  

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2003).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran served 90 days or more during a period of war 
and arthritis, myocarditis, cardiovascular-renal disease, or 
hypertension are manifested to a compensable degree within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

III.  Analysis

In April 1991, the Board denied the veteran's claim of 
service connection for a back disorder to include arthritis.  
The Board concluded that the evidence of record contained no 
indication that the veteran's back disorder with arthritis 
was related to service, or that it manifested within the one 
year presumptive period.  As the veteran did not appeal, the 
Board's determination is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).  The evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the issuance of the April 1991 Board 
determination.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2003).  Because new and material evidence has not been 
submitted, the claim of service connection cannot be 
reopened.

As indicated above, the evidence added to the record since 
the April 1991 determination includes post-service medical 
records and testimony before the RO.  Although the post-
service medical records submitted with the claim to reopen 
are new, none of the evidence submitted bears directly or 
substantially upon the matter under consideration, which is 
whether the veteran's current back disorder is related to his 
period of active service.  The records simply note treatment 
for arthritis of the back from 1992 through 1997, but provide 
no further evidence of an etiological relationship to 
service.  Regarding the testimony provided in February 1997, 
it is essentially duplicative of testimony provided to the RO 
in March 1990.  The veteran has continued to assert that he 
did not complain of back pain during service, except for a 
fall that occurred in December 1970.  He has also continued 
to assert that he sought chiropractic treatment post-service, 
and subsequent treatment thereafter.  The evidence of record 
contains correspondence from a chiropractor that treated the 
veteran in April 1975; however, the chiropractor specifically 
stated that the X-rays performed did not evidence arthritis.  
Arthritis of the back was not diagnosed until 1982 
approximately 11 years after separation from service, and 
outside the one year presumptive period.  

Overall, the evidence submitted since the final April 1991 
Board decision, while new, does not bear directly and 
substantially upon the question of whether the veteran's back 
disorder is related to service, and, by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  For these reasons, the Board 
concludes that the veteran has not presented new and material 
evidence to reopen his claim of service connection for a back 
disorder to include arthritis.  38 C.F.R. § 3.156(a) (2003).  
Accordingly, the Board's analysis must end here, and the 
appeal is denied.  



ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for a back disorder to include 
arthritis, the appeal is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  In light of the VCAA, 
the Board has determined that further evidentiary development 
is necessary in this case.

The veteran was afforded a VA psychiatric examination in May 
2003 regarding his claim for an increased rating for PTSD.  
The examiner noted that the veteran had been unemployed since 
1999.  The veteran should be afforded another VA examination 
to assess whether the veteran's unemployment is due to his 
service-connected PTSD.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner and 
reviewed in conjunction with the 
examination.  The examiner should be 
asked to comment on the severity of the 
veteran's PTSD, to include whether the 
veteran has any occupational impairment 
due to his service-connected PTSD, and/or 
whether such PTSD is manifested by 
reduced reliability and productivity, 
and/or deficiencies in most areas such as 
work, family relations, judgment, 
thinking and mood.  A GAF score and an 
analysis of its meaning should be 
provided.

3.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to a 
rating in excess of 30 percent for 
PTSD.  If the determination of the 
claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



